Citation Nr: 1236014	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  07-11 996	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant or Claimant) and daughter


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION


The Veteran served on active duty from January 1963 to October 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2007, the Veteran, seated at the RO, testified at a hearing before the undersigned Veterans Law Judge, seated in Washington, DC, via videoconference (videoconference hearing).  A transcript of the hearing has been procured and associated with the claims file. 

In August 2011, the Board remanded the issue of entitlement to TDIU to the Appeals Management Center (AMC) for further development.  Subsequently, the AMC returned the claims file to the Board.  Due to the present circumstances, the Board need not determine whether the AMC substantially complied with the Board's August 2011 Remand directives in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1963 to October 1980.  

2.	On September 20, 2012, the Board was notified that the Veteran died in August 2012.  





CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran died in August 2012 during the pendency of the appeal.  On September 20, 2012, the Board was notified of the Veteran's death.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under" 38 U.S.C.A. § 5121(a).  


The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


